Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.1 AMENDMENT No. 6, dated as of November 11, 2008 and effective as provided herein (Amendment) is executed in connection with the Credit Agreement, dated as of November 23, 2005, and entered into by and among MTM Technologies, Inc., a New York corporation (MTM), MTM Technologies (US), Inc., a Delaware corporation (MTM-US), MTM Technologies (Massachusetts), LLC, a Delaware limited liability company (MTM-MA) and Info Systems, Inc., a Delaware corporation (ISI, MTM, MTM-US, MTM-MA and ISI being collectively, the Borrowers and each a Borrower); Columbia Partners, L.L.C. Investment Management, as Investment Manager; and National Electrical Benefit Fund, as Lender (as amended or modified, the Credit Agreement). Terms which are capitalized in this Amendment and not otherwise defined shall have the meanings ascribed to such terms in the Credit Agreement. WHEREAS, the Borrowers have requested that the Investment Manager and the Lender: (a) amend certain financial covenants contained in Section 6.3 of the Credit Agreement, and (b) waive certain terms of the Credit Agreement in relation to the foregoing request, and the Investment Manager and the Lender have agreed to the foregoing requests on the terms contained in this Amendment; NOW, THEREFORE, in consideration of the mutual promises contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section One. Amendment to Credit Agreement. (a) For all reporting periods after September 1, 2008, Section 6.3(b) of the Credit Agreement is deleted in its entirety, and following is substituted in lieu thereof:  (b) Minimum EBITDA. Each Borrower covenants that as of the last day of each fiscal quarter, for the fiscal quarter then ended, Borrowers
